Citation Nr: 1546519	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-37 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received in order to reopen claims of entitlement to compensation for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and service connection for a lumbosacral spine disability and, if so, whether entitlement to compensation for a back and lower extremity disorder under the provisions of 38 U.S.C.A. § 1151 or service connection as secondary to service-connected hemorrhoids is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

The Board notes that the Veteran has claimed that his back and lower extremity disorder is the result of a January 1997 hemorrhoidectomy performed by VA.  As discussed at his September 2015 hearing, he essentially contends that such surgery was negligently performed or his disorder is secondary to his service-connected hemorrhoids as the surgery was required for the treatment of such disability.  The Board observes that his claim for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and a claim for service connection for a lumbosacral spine disability were both previously denied in separate decisions.  However, in Robinson v. Peake, 21 Vet.App. 545 (2008), the United States Court of Appeals for Veterans Claims (Court) held that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Moreover, relevant to new and material claims, a new theory of causation for the same disease or injury that is the subject of a previously denied claim cannot be the basis of a new claim, and instead the matter must be treated as a claim to reopen.  Boggs v. Peake, 520 F.3d 1330 (2008).  Consequently, the Board has characterized the claim as shown on the title page of the decision and reopens both previously denied claims herein such that no prejudice results to the Veteran.  

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation for a back and lower extremity disorder, to include under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and/or as secondary to service-connected hemorrhoids, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 decision, the Board denied entitlement to compensation for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.

2.  In a July 2010 decision, the Board denied entitlement to service connection for a lumbosacral spine disorder.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.

3.  Evidence added to the record since the July 2009 and July 2010 Board decisions is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to compensation for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 and service connection for a lumbosacral spine disability.


CONCLUSIONS OF LAW

1.  The July 2009 Board decision that denied compensation for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy is final.  38 U.S.C.A. § 7104(b) (West 2002) [2014]; 38 C.F.R. § 20.1100 (2009) [(2015)].

2.  The July 2010 Board decision that denied entitlement to service connection for a lumbosacral spine disorder is final.  38 U.S.C.A. § 7104(b) (West 2002) [2014]; 38 C.F.R. § 20.1100 (2010) [(2015)]. 

3.  New and material evidence has been received to reopen the claims of entitlement to compensation for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and service connection for a lumbosacral spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and service connection for a lumbosacral spine disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merit of the issue is deferred pending additional development consistent with the Veterans Claims Assistance Act of 2000 (VCAA).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran originally claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy in March 2001.  Such claim was denied in an October 2002 rating decision upon consideration of VA treatment notes dated from January 1997 to August 2002 and various private treatment records.  In this regard, a January 1997 VA treatment note indicates that the Veteran had undergone a hemorrhoidectomy surgery and that the operative and recovery notes contained no mention of any complications or problems.  A March 1997 private treatment note reflects the Veteran's complaints of back pain going into the legs that had its onset two weeks ago and an assessment of acute sciatica.  A January 2001 VA treatment note indicated that the Veteran's burning feet symptoms could be related to anesthesia block but that nothing in the subsequent neurology service work-ups or studies suggested that as a possible cause in this case.  Based on the foregoing, the RO determined that compensation under the provisions of 38 U.S.C.A. § 1151 was not warranted as the evidence did not show that the proximate cause of additional disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department of Veterans Affairs in furnishing the hospital care, medical or surgical treatment.  The Veteran subsequently perfected an appeal to this determination and the Board denied the claim in an unappealed November 2003 decision.

In February 2004, the Veteran requested that his claim for compensation under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy be reopened.  An October 2004 rating decision confirmed and continued the prior denial of service connection for congenital lumbar spinal stenosis with lower extremity impairment.  Thereafter, the Veteran appealed to the Board.  As relevant to the § 1151 aspect of the claim, the Board determined that the evidence received since the prior final denial was cumulative of that previously of record and again denied the claim in a July 2009 decision.  In July 2009, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed as to that issue, and the decision at it pertained to became final.  38 U.S.C.A. § 7104 (West 2002) [West 2014]; 38 C.F.R. § 20.1100 (2009) [(2015)].  

The July 2009 Board decision also took jurisdiction over a claim of entitlement to service connection for a lumbosacral spine disability and remanded it for further development.  The claim was again remanded in December 2009.  Finally, in July 2010, the Board denied the claim, finding that, a lumbosacral spine disability, arthritis and degenerative disc disease, was not affirmatively shown to have been present in service; a lumbosacral spine disability, arthritis, was not manifest to a compensable degree within one year of separation from service; the current lumbosacral spine disability, arthritis and degenerative disc disease, first documented after service, is unrelated to an injury or disease in service; and a lumbosacral spine disability, arthritis or degenerative disc disease, was not caused by or made worse by the service connected left knee disability.  In reaching such conclusion, the Board considered the Veteran's service treatment records, post-service VA and private treatment records, letters from Dr. R.S., a July 2009 VA examination report, and April 2010 Board hearing testimony.

In July 2010, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed as to that issue, and the decision at it pertained to became final.  38 U.S.C.A. § 7104 (West 2002) [West 2014]; 38 C.F.R. § 20.1100 (2010) [(2015)].  

The Board observes that an April 2011 rating decision determined that new and material evidence has not been received in order to reopen a claim of entitlement to service connection for back and lower extremity impairment.  However, in March 2012, within one year of the issuance of the April 2011 rating decision, the Veteran submitted additional evidence consisting of a March 2011 opinion from Dr. R.S. that was not previously of record.  In such opinion, Dr. R.S. states that the Veteran continued to have pain and discomfort in the back from degenerative disc disease and osteoarthritis which was aggravated by the epidural nerve blocks when he had his hemorrhoids removed as service-connected disease.  As such evidence is new and material, the claim was reconsidered in the July 2012 rating decision on appeal.  Consequently, the April 2011 rating decision is not final.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the July 2009 and July 2010 Board decisions consists of opinions dated in October 2010, March 2011 and March 2012 from Dr. R.S., a May 2012 VA examination report, various lay statements, and September 2015 hearing testimony.  In this regard, an October 2010 opinion from Dr. R.S. indicates that the epidural nerve block associated with his 1997 hemorrhoid surgery caused medical impairment to the lumbosacral spine and leg with pain, weakness, and numbness.  A March 2011 opinion from Dr. R.S. notes that the Veteran continued to have pain and discomfort in the back from degenerative disc disease and osteoarthritis which was aggravated by the epidural nerve blocks when he had his hemorrhoids removed as service-connected disease.  A March 2012 opinion from Dr. R.S. indicates that the Veteran had continued pain and discomfort in the lumbosacral spine that related to his hemorrhoids, "initially in 1959 and then in 1997."  A May 2012 VA examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness as the cause of aggravation of peripheral vascular disease (PVD) by epidural block was not a known complication of this anesthesia procedure and was not consistent with the current PVD disorder.  In a December 2012 opinion, Dr. R.S. indicates that the Veteran's longstanding pain and discomfort in the back was from an epidural nerve block performed by VA.  During his September 2015 hearing, the Veteran testified regarding the onset of his lumbar spine symptoms and the circumstances surrounding his January 1997 surgery.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Presuming the credibility of the statements from the Veteran pursuant to Justus, as well as the opinions from Dr. R.S., the Board finds that the evidence received since the July 2009 and July 2010 Board decisions is neither cumulative nor redundant, and raises the possibility of substantiating the claims for compensation for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and service connection for a lumbosacral spine disability.  See 38 C.F.R. § 3.156(a).  

In this regard, the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 was previously denied as the evidence did not show that the proximate cause of additional disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department of Veterans Affairs in furnishing the hospital care, medical or surgical treatment.  Additionally, his claim for service connection for a lumbosacral spine disability was previously denied on the basis that such was not related to service or a service-connected disability.  The records received subsequent to the July 2009 and July 2010 Board decisions reflects opinions from Dr. R.S. which suggested that the epidural nerve block associated with the Veteran's 1997 hemorrhoid surgery caused medical impairment to the lumbosacral spine as well as leg with pain, weakness, and numbness.  Moreover, the Veteran has advanced a new theory of entitlement in that he now alleges that his lumbosacral spine disability is secondary to his hemorrhoids as the surgery he underwent for treatment for such disability resulted in his back disability.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to compensation for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and service connection for a lumbosacral spine disability are reopened.


ORDER

New and material evidence having been received, the claims of entitlement to compensation for back and lower extremity impairment under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy and service connection for a lumbosacral spine disability are reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is seeking compensation for a back and lower extremity disorder under the provisions of 38 U.S.C.A. § 1151 based on a January 1997 hemorrhoidectomy.  Specifically, he alleges that his current lumbar spine and lower extremity symptoms were caused by the epidural block he underwent in conjunction with this procedure.  In the alternative, he alleges that his back and lower extremity disorder were caused or aggravated by his service-connected hemorrhoids, to include the treatment thereof in the form of the January 1997 surgery.

A May 2012 VA examiner opined that it was less likely than not that the Veteran's PVD was incurred in or caused by the claimed in-service injury, event, or illness and reasoned that the cause of aggravation of PVD by epidural block was not a known complication of this anesthesia procedure and was not consistent with the current PVD disorder.  However, this examiner essentially failed to provide an opinion response to the claim for compensation under the provisions of 38 U.S.C.A. § 1151.

Moreover, multiple private opinions from Dr. R.S. were submitted in support of this claim.  An October 2010 opinion notes that the Veteran's hemorrhoid symptoms had recurred in 1997, he was given an epidural nerve block in conjunction with an operation, and symptoms from the epidural block had caused the permanent medical impairment to the lumbosacral spine.  A March 2011 opinion indicates that the Veteran continued to have pain and discomfort in the back from degenerative disc disease and osteoarthritis, which was aggravated by the epidural nerve blocks when he had his hemorrhoids removed.  A March 2012 opinion indicates that the Veteran's pain and discomfort in the lumbosacral spine relates to an epidural block performed in 1997 for his hemorrhoids, "initially in 1959 and then in 1997."  In December 2012 opinion, found that the Veteran's longstanding pain and discomfort in the back was from an epidural nerve block performed by VA.  However, none of these opinions contained a rationale.  See, e.g., Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).

Therefore, a medical opinion to determine whether the Veteran incurred an additional disability as a result of a January 1997 hemorrhoidectomy is necessary.   If the Veteran did incur an additional disability after VA care, an opinion is necessary on whether that disability was caused by VA hospital care, medical or surgical treatment, and the proximate cause of the disability as carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care or medical or surgical treatment or was a result of an event not reasonably foreseeable.  In addition, as Veteran argues that his current lumbosacral and lower extremity disabilities were caused or aggravated by his service-connected hemorrhoids, to include the treatment thereof in the form of the January 1997 surgery, such an etiology opinion should be obtained.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records from the Louisville VA Medical Center and Carroll County Community Based Outpatient Clinic (CBOC) dated from March 2011 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Louisville VA Medical Center and Carroll County CBOC dated from March 2011 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file (including any relevant records from the electronic claims files) to the VA physician who provided the May 2012 VA opinion. If the physician who provided the May 2012 VA opinion is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the physician.  After a full review of the claims file, the physician should offer an addendum report that answers the following: 

(A) Did the Veteran incur an additional disability as a result of his the January 1997 hemorrhoidectomy, to include any epidural block used therein?  If so, please identify the disability.

(B) If so, was such additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable?

(C) With respect to each diagnosed back and lower extremity disorder, was such caused OR aggravated by the Veteran's service-connected hemorrhoids, to include the treatment thereof in the form of the January 1997 surgery?

A complete rationale must be provided for each opinion offered. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


